Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 16 November 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg Novbr. 16 1810

Having an opportunity to write you by Mr Lewis of Philadelphia who leaves this place for England early tomorrow morning I hasten to inform you of the general health of the family which although not perfect is as good as we can rationally expect Winter comes on us in so harsh a form that we anticipate an unusual degree of severity in its course this morning the River and Canals were hard frozen and the Bridges all removed I understand it is a very uncommon circumstance as we have yet had no Snow and the people are apprehensive that the Trees will be destroyd in consequence of it
The you winter amusements commenced with a masked ball for children at which Charles assisted in the character of Bachus to the admiration of of every one present he looked beautifully and conducted himself with the utmost propriety, owing to the customs of this place we have been obliged to initiate him very early in the school of dissipation but my acquaintance is so limited that fortunately it I am not often called upon to introduce him—
Nelson who we brought over with us from America is gone to live with the Emperor you can have no conception of the anxiety and trouble Strangers have here with their Servants we who keep as few as possible and who are thought to live trés petitement have fourteen and I am perpetually told that I have not enough to do the common business of the family the expence is intolerable and the trouble ten times worse a regular system of Thievery is here brought to the highest perfection and the wisest and most experienced head would find it utterly impossible to guard against it—
God bless you my dear Mother and my darling Children could wishes waft me to you you would shortly embrace your most affectte
L C Adams